Title: To George Washington from General William Howe, 14 February 1778
From: Howe, William
To: Washington, George



Sir
Philadelphia 14th February 1778

I have received the favor of your Letter of the 10th Inst., in consequence of which I shall send two Commissioners to meet those on your part at German Town on the day appointed.
The distresses, which from too good authority I understand the lower class of prisoners labor under, induce me to request you will give such directions as may expedite the exchange of the non commissioned officers and private men, in the mode you have proposed: And as the Foreigners and British must be equally desirous of their liberty, and equally considered in the general release, I trust you will direct, that the prisoners sent in are proportioned as nearly as the numbers of each in your possession, and their situation will admit.
With respect to the exchange of Commissioned Officers, you will permit me to premise, that this must be governed by the release of the Hessian Field Officers taken at Trenton, and Lieutenant Colonel Campbell of the 71st Regiment, who have not only been longest confined, but have hitherto been the objects of particular exception; The exchange for those Gentlemen, as well as for the other Officers, will then take place as is agreed upon: This will explain the meaning of the paragraph in my Letter quoted by you, with respect to the release of Officers upon parole, prior to the arrival of Lieutenant Colonel Campbell and the Hessian Field Officers.
I desire to be understood that in this general exchange, the Officers and Soldiers belonging to the Army, commanded by Lieutenant General Burgoyne, who were taken prior to the convention of Saratoga, are to be considered within the description of prisoners equally with those of the Army more immediately under my command.
It seems necessary with regard to Citizens to postpone the exchange of them until the meeting of the Commissioners, who by a personal discussion may finally ascertain the distinctions and equality of the persons to be exchanged. With due respect I am, Sir Your Most Obedt Humble servant

W. Howe

